108 F.3d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steven G. STROWSKI, Plaintiff-Appellant,v.Mildred LILLIE;  Norvill Frederick Woods, Jr.;  EarlJohnson, Jr., acting as judges of the Court ofAppeal of the State of Calif. SecondAppellate District Div.,Defendants-Appellees.
No. 96-56128.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Steven G. Strowski appeals pro se the district court's denial of Strowski's motion for reconsideration of the dismissal of Strowski's 42 U.S.C. § 1983 action against three justices of the California Court of Appeal who decided an appeal adverse to Strowski.  The district court dismissed the complaint on the grounds that the defendants are absolutely immune from suits for money damages and that the district court lacks jurisdiction to review the propriety of the defendants' decision in the California Court of Appeal.


3
As stated in the Appellate Commissioner's order of September 23, 1996, our review is limited to review of the district court's June 17, 1996 order denying the motion for reconsideration.  We conclude that the district court did not abuse its discretion in ruling that the motion for reconsideration was wholly without merit.  See Sheet Metal Workers' Int'l Ass'n Local Union, No. 359 v. Madison Indus., Inc., 84 F.3d 1186, 1992 (9th Cir.1996) (motion for reconsideration reviewed for abuse of discretion).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3